

113 HR 3129 IH: To amend the Internal Revenue Code of 1986 to make permanent the full exclusion applicable to qualified small business stock.
U.S. House of Representatives
2013-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3129IN THE HOUSE OF REPRESENTATIVESSeptember 18, 2013Ms. Moore introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to make permanent the full exclusion applicable to qualified small business stock.1.Permanent full exclusion applicable to qualified small business stock(a)In generalParagraph (4) of section 1202(a) of the Internal Revenue Code of 1986 is amended by striking and before January 1, 2014.(b)Conforming amendments(1)Section 1202(a) of such Code, as amended by subsection (a), is amended by striking paragraphs (2) and (3) and by redesignating paragraph (4) as paragraph (2).(2)Section 1202(a)(2) of such Code, as redesignated by paragraph (1), is amended by adding and at the end of subparagraph (A), by striking subparagraph (B), and by redesignating subparagraph (C) as subparagraph (B).(3)Section 1223(13) of such Code is amended by striking 1202(a)(2),.(4)The heading for section 1202 of such Code is amended by striking Partial exclusion for gain and inserting Exclusion of certain gain.(5)The item relating to section 1202 in the table of sections for part I of subchapter P of chapter 1 of such Code is amended by striking Partial exclusion for gain and inserting Exclusion of certain gain.(c)Effective dateThe amendments made by this section apply to stock acquired after December 31, 2013.